JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed October 17, 2011, be affirmed. The district court correctly held that appellant may not challenge his conviction or sentence through an action for injunctive or declaratory relief. See Williams v. Hill, 74 F.3d 1339, 1340 (D.C.Cir.1996) (per curiam) (denying prisoner’s claims for injunctive and declaratory relief because “it is well-settled that a prisoner seeking relief from his conviction or sentence may not bring such an action”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.